Citation Nr: 1009119	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  06-29 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance or for being housebound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to October 
1970 and from March 1975 to October 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In April 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

In August 2009, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.


FINDINGS OF FACT

1.  The Veteran is able to perform the basic functions of 
self care and is not so helpless due to his service-connected 
disabilities as to be in need of the regular aid and 
attendance of another individual.

3. The Veteran is not substantially confined to his home or 
immediate premises due to service-connected disabilities, nor 
does he have service connected disabilities rated at 60 
percent in addition to a single service connected disability 
rated 100 percent disabling.






CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
benefits based on the need for regular aid and attendance or 
by reason of being housebound have not been met.  38 U.S.C.A. 
§§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in September 
2005 in which the RO advised the appellant of the evidence 
needed to substantiate his special monthly compensation 
claim.  The appellant was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  A September 2006 letter further advised the Veteran as 
to the type of evidence needed to substantiate both the 
disability rating and effective date elements of a claim, 
pursuant to the Court's holding in Dingess, supra.

The Board notes that the September 2006 letter was not issued 
prior to the initial adjudication of the Veteran's claim in 
December 2005.  His claim, however, was subsequently 
readjudicated in a January 2007 statement of the case and a 
December 2009 supplemental statement of the case.  Thus, any 
deficiencies in the content or timeliness of this notice 
letter would not be prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied with respect to the issues 
decided herein.  38 U.S.C.A. §§ 5103 and 5103A.  
Specifically, the Board finds that all obtainable evidence 
identified by the Veteran relative to the issue on appeal has 
been obtained and associated with the claims folder, 
including any evidence that may have been identified by the 
Veteran in connection with his special monthly compensation 
claim.  In particular, the Board notes that the RO obtained 
the Veteran's VA medical records.

The RO also arranged for the Veteran to undergo VA 
examinations in December 2006 and November 2009.  The Board 
finds that these examination reports are adequate for the 
purpose of determining entitlement to special monthly 
compensation.  These examination reports are thorough and 
consistent with the other evidence of record from the period 
that is currently on appeal.  The examiners elicited from the 
Veteran his history of complaints and symptoms, to include 
the impact of medications he takes for his service-connected 
disabilities, and provided clinical findings detailing the 
results of the examinations.  For these reasons, the Board 
concludes that the December 2006 and November 2009 
examination reports in this case provide an adequate basis 
for a decision.

The evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required, nor is there notice delay or deficiency resulting 
in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Special Monthly Compensation

The Veteran seeks entitlement to special monthly compensation 
based on the need for the regular aid and attendance of 
another person or on the basis of being housebound.  

Compensation at the aid and attendance rate is payable when a 
veteran, due to service-connected disability, has suffered 
the anatomical loss or loss of use of both feet or one hand 
and one foot, or is blind in both eyes, or is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l).  Determinations as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as: inability of the claimant to dress or undress 
himself/herself or to keep himself/herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself/herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment. 

'Bedridden' will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

Special monthly compensation is also payable where a veteran 
has a single service-connected disability rated as 100 
percent, without resort to individual unemployability, and, 
in addition: (1) has a service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability, and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a result of his or her service-connected disabilities to 
his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Review of the record reveals that service connection is in 
effect for posttraumatic stress disorder (PTSD) with anxiety 
reaction, major depressive disorder, and bipolar disorder, 
rated as 100 percent disabling; arthritis of the lumbar spine 
and right hand, rated as 20 percent disabling; tinnitus and 
scalp folliculitis, each rated as 10 percent disabling; and 
bilateral hearing loss and residuals of Bell's palsy, each 
rated as 0 percent disabling.  

After reviewing the claims file and the entirety of the 
medical evidence on file, the Board must conclude that the 
criteria for aid and attendance benefits are not met.  In 
this regard, the Board finds the most probative evidence of 
record to be the VA examination reports from December 2006 
and November 2009.  

The November 2009 VA examination report concludes that, 
"From the examination, it appears the veteran is independent 
for activities of daily living, at least the basic ones 
described, and his basic senses are adequate for ordinary 
daily activities."  This examination report found that the 
Veteran appeared euthyroid.  He had scattered excoriated 
folliculitis lesions on the body.  His posture was upright 
and gait was normal.  He appeared well nourished.  He used 
both hands with facility in removing his shirt and shoes, as 
well as in managing his cane.  His wife helped him tie his 
shoes because of low back pain.  There were no amputations 
and finger to nose testing was normal.  There was no pronator 
drift in the outstretched arms, and he was well shaved.  The 
Veteran was able to sit, stand, and walk without any apparent 
difficulty.  Major joints appeared to have normal range of 
motion for walking and sitting.  There was no apparent muscle 
atrophy, swelling of the joints, or deformities.  There was 
normal flexion and rotation of the cervical spine, normal 
flexion of the dorsal and lumbar spine, and no deformity or 
apparent pain associated with motion.  The Veteran said he 
was able to walk two blocks or more.  He walked 40 feet from 
the waiting area to the examination room and back.  He used a 
cane, touching it to the floor.  He is able to leave the home 
when his wife drives him on errands.  

A December 2006 VA aid and attendance examination report 
diagnosed exogenous obesity, folliculitis aggravated by 
scratching, hypothyroidism, and chronic low back pain.  The 
examiner opined that none of these disabilities would 
interfere significantly with his previous teaching 
activities.  Otherwise, the physical examination findings 
that were described in this examination report are largely 
consistent with those of the November 2009 report.  

A December 2006 VA PTSD examination focused on the Veteran's 
psychiatric disabilities, which are noted to be rated as 100 
percent disabling.  Following a lengthy examination and 
interview, the examiner concluded that the Veteran is not so 
psychotic or disturbed that he would require aid and 
attendance because of his psychiatric condition. The 
examination report reflects that the Veteran "is able to 
engage in a normal range and variety of activities of daily 
living without interruption of his typical daily routine."  
The VA examiner opined that the Veteran may have exaggerated 
some of his symptoms.  The examiner concluded by stating that 
the Veteran appeared to be having a hard time and a struggle 
to the leave the military and the structure that he left 
behind.  However, the examiner noted that the Veteran "is 
doing better than a lot of them do."  

The Board has reviewed the Veteran's VA treatment records and 
finds that they describe a largely similar level of 
impairment that, while significant, does not render him to 
helpless as to require the aid and attendance of another, and 
it does not leave him substantially confined to his home or 
the immediate premises.  

The Board notes that the Veteran has numerous VA medical 
records, reflecting that he is able to regularly leave the 
home to obtain medical treatment.  The Board further notes 
the Veteran does not appear unable to care for himself.  For 
example, a July 2009 VA medical record stated that the 
Veteran "tries to keep himself busy in his garden, volunteer 
at VA.  He also helps his two elderly aunts."  

The Board has considered the August 2005 statement from the 
Veteran's attending VA physician, who notes he has treated 
the Veteran since August 1998 and who opines that the Veteran 
is in need of aid and attendance of someone else in ordinary 
activities of daily living but is not housebound due to his 
service-connected psychiatric disabilities, non-service-
connected degenerative joint disease of the left knee, and 
non-service-connected hypothyroidism.  

The Board also acknowledges the statements that have been 
made by the Veteran and his spouse in connection with this 
claim, including their April 2009 hearing testimony that the 
Veteran's wife had to quit her job to stay home with the 
Veteran, and their assertions that the Veteran is unable to 
be left home alone out of the fear that he will burn down the 
house.  The Veteran also testified that he takes a great deal 
of medication each day and is left unable to function.  He 
reported that approximately half of his medications are 
related to his PTSD and the other half are for non-service-
connected disabilities, including restless legs syndrome and 
residuals of a stroke.  He testified that these medications 
leave him incapacitated and that he is unable to dress 
himself, button his clothes, tie his shoes, bathe himself 
without losing balance, and feed himself due to shaking.

In this regard, the Veteran's VA medical records do reflect 
that he takes a large number of medications each day.  In 
evaluating the 26 medications that are listed in a July 2008 
VA medical record, the Board notes that five of these 
medications appear to be taken to treat his psychiatric 
disability, including a medication for "mood or seizures," 
"seizures or neuropathy for anxiety/irritability," 
"sleep," "depression," and "irritability/anger."  He is 
noted to take aspirin for pain, which he testified was for 
his service-connected arthritis, and it appears that he uses 
multiple lotions or shampoos for service-connected 
folliculitis.

Nevertheless, the Board must find that the Veteran's overall 
level of functioning does not render him in need of regular 
aid and attendance or housebound.  In this regard, the Board 
finds the opinions of the VA examiners discussed above, in 
addition to the substantial volume of VA medical records from 
this same period suggesting he is not unable to care for 
himself, to be a more credible and far more probative 
indicator of the Veteran's current level of functioning.  
While the Board does not doubt that the Veteran suffers 
significant impairment due to his service-connected 
disabilities, the medical evidence does not establish that 
the Veteran's service-connected disabilities render him 
unable to attend to the needs of daily living without the 
regular aid and assistance of another person.  Accordingly, 
the Board concludes that the requirements for special monthly 
compensation based upon the need for regular aid and 
attendance of another person have not been met.

The Board has also given consideration as to whether the 
Veteran is housebound. 38 C.F.R. § 3.351(d).  However, as 
discussed above, the preponderance of the evidence is against 
a finding that the criteria for housebound benefits have been 
met.

Therefore, the Board finds that entitlement to service 
connection for aid and attendance or housebound benefits must 
be denied.  The Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim must be denied.




ORDER

Entitlement to special monthly compensation based on the need 
for aid and attendance or for being housebound is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


